Title: From Thomas Jefferson to Arthur S. Brockenbrough, 31 May 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monticello
                            May 31. 25
                    This will be handed you by Doctr Waterhouse of Cambridge, a distinguished character, and formerly a Professor of that University. he has come on to see ours, and I should be glad he should carry back with him the best impressions.Two or three persons have mentioned to me their opinion that the way in which the laborers are proceeding with the road of the Eastern street is not conformable in material circumstances with McAdam’s method. I think you had better hold them strictly to that; for it we differ from what has been proved good by experience, and should fail, we should be justly blamed as wasting the public money on projects of our own, and have to do the work over again. I think you told me you had preserved the Enquirer of May. 6. which had McAdam’s plan in his own words.. were I to direct this work, I would first arrange all the stone in a row on the outer side or edge of the street. then smooth the earth 20. f. wide in the middle, making the middle 1. Inch higher than the sides. take there a stone of 3. oz. weight, and form an iron ring, thro’ which it would just pass: then break up the whole of the stone, so that not a single one should be larger than that, and spread it over the 20. feet, of breadth 3. I. thick. leave it thus to be used until it becomes solid, when another coat of 3. I. should be laid on. if this (which I think is McAdam’s method) has not been strictly pursued, I would immediately change the method and go on in McAdam’s way; and if experience should hereafter shew that the part first done is not sufficient, it may then be taken up, and done right. I would recommend to you therefore not to lay another stone but in literal conformity with McAdam’s letter.Can you inform me how to direct a letter to judge Dade? I do not know his post office, nor even the county of his residence. if you do not know yourself I expect some of the Students could inform you. I should be glad to recieve the answer to-day. Yours with constant friendship & respect.
                        Th: Jefferson